

Exhibit 10.3
 
NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE
"COMMISSION") OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT").  NEITHER THIS WARRANT NOR THE
SHARES  ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD, PLEDGED, TRANSFERRED OR
ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS, OR IN A TRANSACTION
WHICH IS EXEMPT FROM REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT AND
UNDER PROVISIONS OF APPLICABLE STATE SECURITIES LAWS.


Warrant 2010P_______________


STOCK PURCHASE WARRANT


To Purchase _______________ Shares of Common Stock of


AEROGROW INTERNATIONAL, INC.


THIS CERTIFIES that, for value received, _________________________________, or
assigns (the "Holder"), is entitled, upon the terms and subject to the
conditions hereinafter set forth, at any time on or after the date of issuance
of this Warrant (the "Initial Exercise Date") and on or prior to the close of
business on ________________ (the "Termination Date") unless sooner terminated
in accordance with the Agreement as hereinbelow defined but not thereafter, to
subscribe for and purchase from AeroGrow International, Inc., a Nevada
corporation (the "Company"), up to ______________________________
(_______________) shares (the "Warrant Shares") of Common Stock, $0.001 par
value per share of the Company (the "Common Stock").  The purchase price of one
share of Common Stock (the "Exercise Price") under this Warrant shall be $0.20.
The Exercise Price and the number of shares for which the Warrant is exercisable
shall be subject to adjustment as provided herein.


1.           Transferability of Warrant.  Prior to the expiration hereof and
subject to compliance with applicable laws, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the holder hereof in person or by duly authorized attorney, upon
surrender of this Warrant together with the Assignment Form annexed hereto
properly endorsed.


2.           Authorization of Shares.  The Company covenants that all shares of
Common Stock which may be issued upon the exercise of rights represented by this
Warrant will, upon exercise of the rights represented by this Warrant, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Exercise of Warrant.


(a)           Except as provided in Paragraph 3(b) herein, exercise of the
purchase rights represented by this Warrant may be made at any time or times on
or after the Initial Exercise Date, and before the close of business on the
Termination Date, or such earlier date on which this Warrant may terminate as
provided elsewhere in this Warrant, by the surrender of this Warrant and the
Notice of Exercise Form annexed hereto duly executed at the office of the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered holder hereof at the address of such holder
appearing on the books of the Company) and upon payment of the Exercise Price of
the shares thereby purchased in the manner provided for herein, and all taxes
required, if any, to be paid by Holder prior to the issuance of such shares
pursuant to Paragraph 5.  Upon such exercise, the holder of this Warrant shall
be entitled to receive a certificate for the number of shares of Common Stock so
purchased. Certificates for shares purchased hereunder shall be delivered to the
holder hereof within three (3) business days after the date on which this
Warrant shall have been exercised as aforesaid. This Warrant shall be deemed to
have been exercised and such certificate or certificates shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised.  If this Warrant shall
have been exercised in part, the Company shall, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased shares of
Common Stock called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.


(b)           Notwithstanding any other provision hereof, in no event (except
(i) as specifically provided herein as an exception to this provision, or (ii)
while there is outstanding a tender offer for any or all of the shares of the
Company’s Common Stock) shall the Holder be entitled to exercise any portion of
this Warrant, nor shall the Company have the obligation to accept the exercise
of such Warrant to the extent that, after such exercise or issuance of stock in
payment of interest, the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unexercised portion of the Warrants or other convertible securities or of the
unexercised portion of other options or warrants or other rights to purchase
Common Stock), and (2) the number of shares of Common Stock issuable upon the
exercise of the Warrants with respect to which the determination of this proviso
is being made, would result in beneficial ownership by the Holder and its
affiliates of more than 4.99% of the outstanding shares of Common Stock (after
taking into account the shares to be issued to the Holder upon such
conversion).  For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, except as otherwise provided in
clause (1) of such sentence.  The Holder, by its acceptance of this Warrant,
further agrees that if the Holder transfers or assigns any of the Warrants to a
party who or which would not be considered such an affiliate, such assignment
shall be made subject to the transferee’s or assignee’s specific agreement to be
bound by the provisions of this Paragraph 3(b) as if such transferee or assignee
were the original Holder hereof.  Nothing herein shall preclude the Holder from
disposing of a sufficient number of other shares of Common Stock beneficially
owned by the Holder so as to thereafter permit the continued exercise of this
Warrant. The provisions of this paragraph 3(b) (i) shall not apply to any Holder
who, without regard to this Warrant and the underlying Warrant Shares is the
beneficial owner, within the meaning of Rule 13d-3 of 5% or more of the
Company’s issued and outstanding shares of common stock, (ii) can be waived by
agreement of the Company and the Holder, and (iii) shall terminate in the event
the Company exercises its right to redeem the Warrants pursuant to the
provisions of paragraph 17 of this Warrant Certificate.


4.           Manner of Payment.  The exercise price of each Warrant shall be
paid in cash, certified funds or wire transfer at the time the Warrant is
exercised.


5.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall pay a cash adjustment in
respect of such final fraction in an amount equal to the Exercise Price.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the exercise of this Warrant shall be made without charge
to the holder hereof for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the holder of this Warrant or in such name or names as may be directed by the
holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the holder
hereof; and provided further, that upon any transfer involving the issuance or
delivery of any certificates for shares of Common Stock, the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.


7.           Closing of Books.  The Company will not close its shareholder books
or records in any manner which prevents the timely exercise of this Warrant.


8.           Transfer, Division and Combination.


(a)           Subject to compliance with any applicable securities laws
(including the provision to the Company of an opinion of counsel for the
assignor of this Warrant), transfer of this Warrant and all rights hereunder, in
whole or in part, shall be registered on the books of the Company to be
maintained for such purpose, upon surrender of this Warrant at the principal
office of the Company, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by Holder or its agent
or attorney and funds sufficient to pay any transfer taxes payable upon the
making of such transfer.  Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees and in the denomination specified in such instrument
of assignment, and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned, and this Warrant shall promptly be
cancelled.  A Warrant, if properly assigned, may be exercised by a new Holder
for the purchase of shares of Common Stock without having a new Warrant issued.


(b)           This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by Holder or its agent or attorney.  Subject to compliance
with Paragraph 8(a), as to any transfer which may be involved in such division
or combination, the Company shall execute and deliver a new Warrant or Warrants
in exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.


(c)           The Company shall prepare, issue and deliver at its own expense
(other than transfer taxes) the new Warrant or Warrants under this Paragraph 8.


(d)           The Company agrees to maintain, at its aforesaid office, books for
the registration and the registration of transfer of the Warrants.
 
 
3

--------------------------------------------------------------------------------

 
 
9.           No Rights as Shareholder until Exercise.  This Warrant does not
entitle the holder hereof to any voting rights or other rights as a shareholder
of the Company prior to the exercise hereof.  Upon the exercise (as defined in
Paragraph 3(a)), the Warrant Shares so purchased shall be and be deemed to be
issued to such holder as the record owner of such shares as of the close of
business on the later of the date of such exercise.


10.         Loss, Theft, Destruction or Mutilation of Warrant.  The Company
represents and warrants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
certificate or any stock certificate relating to the Warrant Shares, and in case
of loss, theft or destruction, of indemnity or security reasonably satisfactory
to it, and upon surrender and cancellation of such Warrant or stock certificate,
if mutilated, the Company will make and deliver a new Warrant or stock
certificate of like tenor and dated as of such cancellation, in lieu of such
Warrant or stock certificate.


11.         Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.


12.         Adjustments of Exercise Price and Number of Warrant Shares.


(a)           Stock Splits, etc. The number and kind of securities purchasable
upon the exercise of this Warrant and the Exercise Price shall be subject to
adjustment from time to time upon the happening of any of the following, (an
“Adjustment Event”): The Company shall (i) pay a dividend in shares of Common
Stock or make a distribution in shares of Common Stock to holders of its
outstanding Common Stock, (ii) subdivide its outstanding shares of Common Stock
into a greater number of shares of Common Stock, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock or (iv)
issue any shares of its capital stock in a reclassification of the Common Stock.
Upon the occurrence of an Adjustment Event,  the number of Warrant Shares
purchasable upon exercise of this Warrant immediately prior thereto shall be
adjusted so that the holder of this Warrant shall be entitled to receive the
kind and number of Warrant Shares or other securities of the Company which he
would have owned or have been entitled to receive had such Warrant been
exercised in advance thereof.  Upon each such adjustment of the kind and number
of Warrant Shares or other securities of the Company which are purchasable
hereunder, the holder of this Warrant shall thereafter be entitled to purchase
the number of Warrant Shares or other securities resulting from such adjustment
at an Exercise Price per such Warrant Share or other security obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of Warrant Shares purchasable pursuant hereto immediately prior to
such adjustment and dividing by the number of Warrant Shares or other securities
of the Company resulting from such adjustment.  An adjustment made pursuant to
this paragraph shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such Adjustment Event.


(b)           Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  In case (i) the Company shall (A) reorganize its
capital, (B) reclassify its capital stock, consolidate or merge with or into
another corporation (where the Company is not the surviving corporation or where
there is a change in or distribution with respect to the Common Stock of the
Company), or (C) sell, transfer or otherwise dispose of all or substantially all
its property, assets or business to another corporation (a “Fundamental Change”)
and, (ii) pursuant to the terms of such Fundamental Change, shares of common
stock of the successor or acquiring corporation, or any cash, shares of stock or
other securities or property of any nature whatsoever (including warrants or
other subscription or purchase rights) in addition to or in lieu of common stock
of the successor or acquiring corporation ("Other Property"), are to be received
by or distributed to the holders of Common Stock of the Company, then the holder
of this Warrant shall have the right thereafter to receive, upon exercise of
this Warrant, the number of shares of common stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and Other
Property receivable upon or as a result of such Fundamental Change by a holder
of the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event.  In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined by resolution of the Board of Directors of
the Company) in order to provide for adjustments of shares of Common Stock for
which this Warrant is exercisable which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 12.  For purposes of
this Paragraph 12, "common stock of the successor or acquiring corporation"
shall include stock of such corporation of any class which is not preferred as
to dividends or assets over any other class of stock of such corporation and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock.  The foregoing provisions of
this Paragraph 12 shall similarly apply to successive Fundamental Changes.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Anti-Dilution Provisions.


(i)                      Adjustment for Dividends.  In the event the Company
shall make or issue, or shall have issued, or shall fix a record date for the
determination of holders of common stock entitled to receive a dividend or the
distribution (other than a distribution otherwise provided for herein) payable
in (a) securities of the Company other than shares of Common Stock or (b) assets
(including cash paid or payable out of capital or capital surplus or surplus
created as a result of a revaluation of property, but excluding the cumulative
dividends payable with respect to an authorized series of Preferred Stock), then
and in each such event provision shall be made so that the holders of Warrants
shall receive upon exercise thereof in addition to the number of shares of
Common Stock receivable thereupon, the number of securities or such other assets
of the Company which they would have received had their Warrants been exercised
into Common Stock on the date of such event and had they thereafter, during the
period from the date of such event to and including the exercise date, retained
such securities or such other assets receivable by them as aforesaid during such
period, giving application to all adjustments called for during such period
under this paragraph  with respect to Warrantholders.


(ii)           Adjustment for Capital Reorganization or Reclassification.  If
the common stock issuable upon the exercise of the Warrants shall be changed
into the same or different number of shares of any class or classes of stock,
whether by capital reorganization, reclassification or otherwise then and in
each such event the holder of the Warrants shall have the right thereafter to
exercise such Warrants and receive the kind an amount of shares of stock and
other securities and property receivable upon such reorganization,
reclassification or other change by holders of the number of shares of common
stock into which such Warrant might have been exercised immediately prior to
such reorganization, reclassification or change, all subject to further
adjustment as provided herein.


(iii)           Adjustment of Number of Shares.  Anything in this Certificate to
the contrary notwithstanding, in case the Company shall at any time issue Common
Stock or Convertible Securities by way of dividend or other distribution on any
stock of the Company or subdivide or combine the outstanding shares of Common
Stock, the Exercise Price shall be proportionately decreased in the case of such
issuance (on the day following the date fixed for determining shareholders
entitled to receive such dividend or other distribution) or decreased in the
case of such subdivision or increased in the case of such combination (on the
date that such subdivision or combination shall become effective).


(iv)           No Adjustment for Small Amounts.  Anything in this paragraph to
the contrary notwithstanding, the Company shall not be required to give effect
to any adjustment in the Exercise Price unless and until the net effect of one
or more adjustments, determined as above provided, shall have required a change
of the Exercise Price by at least one cent, but when the cumulative net effect
of more than one adjustment so determined shall be to change the actual Exercise
Price by at least one cent, such change in the Exercise Price shall thereupon be
given effect.


(v)           Number of Shares Adjusted.  Upon any adjustment of the Exercise
Price, the Holder of this Warrant shall thereafter (until another such
adjustment) be entitled to purchase, at the new Exercise Price, the number of
shares, calculated to the nearest full share, obtained by multiplying the number
of shares of Common Stock initially issuable upon exercise of this Warrant by
the Exercise Price in effect on the date hereof and dividing the product so
obtained by the new Exercise Price.


(vi)           Common Stock Defined.  Whenever reference is made in this
paragraph 12 to the issue or sale of shares of Common Stock, the term "Common
Stock" shall mean the Common Stock of the Company of the class authorized as of
the date hereof and any other class of stock ranking on a parity with such
Common Stock.  However, subject to the provisions of paragraph 12 hereof, shares
issuable upon exercise hereof shall include only shares of the class designated
as Common Stock of the Company as of the date hereof.


13.         Voluntary Adjustment by the Company.  The Company may at any time
during the term of this Warrant, (i) extend the Termination Date or (ii) reduce
the then current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
14.         Notice of Adjustment.  Whenever the number of Warrant Shares or
number or kind of securities or other property purchasable upon the exercise of
this Warrant or the Exercise Price is adjusted, as herein provided, the Company
shall promptly mail by registered or certified mail, return receipt requested,
to the holder of this Warrant notice of such adjustment or adjustments setting
forth the number of Warrant Shares (and other securities or property)
purchasable upon the exercise of this Warrant and the Exercise Price of such
Warrant Shares (and other securities or property) after such adjustment, setting
forth a brief statement of the facts requiring such adjustment and setting forth
the computation by which such adjustment was made.  Such notice, in absence of
manifest error, shall be conclusive evidence of the correctness of such
adjustment.


15.         Notice of Corporate Action.  If at any time:


(a)           the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or


(b)           there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,


(c)           there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;


then, in any one or more of such cases, the Company shall give to Holder (i) at
least 30 days' prior written notice of the record date for such dividend,
distribution or right or for determining rights to vote in respect of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, liquidation or winding up, and (ii) in the case of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, at least 30 days' prior
written notice of the date when the same shall take place.  Such notice in
accordance with the foregoing clause also shall specify (i) the date on which
the holders of Common Stock shall be entitled to any such dividend, distribution
or right, and the amount and character thereof, and (ii) the date on which any
such reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up is to take place and the
time, if any such time is to be fixed, as of which the holders of Common Stock
shall be entitled to exchange their shares of Common Stock for securities or
other property deliverable upon such disposition, dissolution, liquidation or
winding up.  Each such written notice shall be sufficiently given if addressed
to Holder at the last address of Holder appearing on the books of the Company
and delivered in accordance with Section 18(d).


16.           Authorized Shares.  The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the NASDAQ Capital
Market, or any domestic securities exchange upon which the Common Stock may be
listed.


 
6

--------------------------------------------------------------------------------

 
 
The Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder against
impairment.  Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant, and (c) use its best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be necessary to enable the Company to perform its obligations
under this Warrant.


Upon the request of Holder, the Company will at any time during the period this
Warrant is outstanding acknowledge in writing, in form reasonably satisfactory
to Holder, the continuing validity of this Warrant and the obligations of the
Company hereunder.


Before taking any action which would cause an adjustment reducing the current
Exercise Price below the then par value, if any, of the shares of Common Stock
issuable upon exercise of the Warrants, the Company shall take any corporate
action which may be necessary in order that the Company may validly and legally
issue fully paid and non-assessable shares of such Common Stock at such adjusted
Exercise Price.


17.         Redemption.   The Company shall have the right to redeem any or all
outstanding and unexercised Warrants evidenced by this Certificate at a
redemption price of $0.001 per Warrant upon fourteen (14) days' written notice
in the event (i) a Registration Statement registering for sale under the
Securities Act of 1933, as amended (the "Act"), the shares of the Company's
Common Stock issuable upon exercise of the Warrant, has been filed with the
Securities and Exchange Commission and is in effect on the date of written
notice and the redemption date contained therein, (ii) there exists on the date
of written notice a public trading market for the Company's Common Stock and
such shares are listed for quotation on the NASDAQ Stock Market or OTC
Electronic Bulletin Board,  (iii) the public trading price of the Company's
Common Stock has equaled or exceeded 150% of the Exercise Price, as then in
effect, for twenty (20) or more consecutive Trading Days immediately preceding
the date of such notice, and (iv) the average daily trading volume of the Common
Stock for the twenty (20) consecutive Trading Days immediately preceding the
date of such notice was at least 1,000,000 shares.  On each occasion that the
Company elects to exercise its rights of redemption, the Company must mail such
written notice within ten (10) days following the satisfaction of all of the
foregoing conditions.  The holders of the Warrants called for redemption shall
have the right to exercise the Warrants evidenced hereby until the close of
business on the date next preceding the date fixed for redemption.  On or after
the date fixed for redemption, the holder hereof shall have no rights with
respect to this Warrant except the right to receive $0.001 per Warrant upon
surrender of this Certificate.
 
 
7

--------------------------------------------------------------------------------

 
 
18.         Registration Rights.


(a)           Subject to the various provisions of this paragraph, if at any
time the Company proposes to register any of its Common Stock under the Act in
connection with the public offering of such securities solely for cash on a form
that would also permit the registration of the Common Stock issuable upon
exercise of this Warrant (the "Warrant Stock"), the Company shall promptly give
Warrantholder written notice of such determination, and the Company, subject to
the provisions of this paragraph 18, shall use its best efforts to cause to be
registered under the Act all of the Warrant Stock evidenced by this Certificate.


(b)           In connection with any offering involving an underwriting of
shares being issued by the Company as described in Paragraph 18(a) above, the
Company shall not be required under Paragraph 18(a) hereof to include Holder's
Warrant Stock in such underwriting unless it accepts the terms of the
underwriting as agreed upon between the Company and the underwriters selected by
it, and then only in such quantity as will not, in the written opinion of the
underwriters, jeopardize the success of the offering by the Company.  If the
total number of shares of Warrant Stock to be included in such offering is an
amount of securities that the underwriters state in their written opinion
jeopardizes the success of the offering, the Company shall only be required to
include in the offering so many of the shares of Warrant Stock as the
underwriters opine (in writing) will not jeopardize the success of the offering,
subject to the following provisions and exceptions:


(c)           Except as provided in Paragraph 18(d) below, all limitations on
the number of shares of Warrant Stock to be included in the applicable
underwriting shall be pro rata with respect to the number of shares of Warrant
Stock reserved for issuance pursuant to outstanding Warrants of the same class
as the Warrants represented by this Certificate.  If Holder disapproves of the
terms of any such underwriting, it may elect to withdraw therefrom by written
notice to the Company and the underwriter, and any shares excluded or withdrawn
from such underwriting shall be withdrawn from registration.


(d)           Notwithstanding any provision to the contrary elsewhere herein;
(i) if Directors and Officers of the Company elect to include any shares of
Common Stock held by them in any registration effected by the Company as
described in Paragraph 18(a) hereof, then such shares, subject to the
underwriter's opinion and percentage limitations described in Paragraph (d)(ii)
immediately following, shall be considered entitled to "piggyback registration"
rights under Paragraph 18(c) hereof, and (ii) if the underwriter for an
underwriting contemplated under Paragraph 18(a) hereof determines that marketing
factors permit the registration of securities other than those offered for the
Company's account in such underwriting ("Piggybacked Securities"), the
registration rights granted elsewhere herein to the Holder shall apply to such
number of the registrable securities requested to be registered by such
Directors and Officers.


(e)           In connection with the preparation and filing of the Registration
Statement, the Company agrees to (i) use its best efforts to cause such
Registration Statement to become and remain effective until the Termination
Date; (ii) prepare and file with the SEC such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective until the Termination Date; (iii) furnish to the Holder such number of
copies of a prospectus, including a preliminary prospectus, in conformity with
the requirements of the Securities Act of 1933, as amended (the "Act"), and such
other documents as Holder may reasonably request in order to facilitate the
disposition of the shares of Common Stock; and (iv) use its best efforts to
register and qualify the shares of Common Stock covered by such Registration
Statement under such other securities or Blue Sky laws of such jurisdictions as
shall be identified by the warrant holders for the distribution of the
securities covered by the Registration Statement.


(f)           All expenses incurred in connection with the registration,
offering and distribution of the shares of Common Stock underlying this Warrant
including fees and disbursements of counsel, shall be borne by the Company,
including, without limitation, Securities and Exchange Commission filing fees,
Blue Sky filing fees, printing costs, accounting fees costs, transfer agent
fees, and any other miscellaneous costs and disbursements.  Each Holder
participating in the Registration shall be liable for any and all underwriting
discounts, brokerage commissions or other fees or expenses incurred in
connection with the sale or other disposition by Holder of the shares of Common
Stock covered by the Registration Statement.


 
8

--------------------------------------------------------------------------------

 
 
(g)           To the extent permitted by law, Holder will indemnify and hold
harmless the Company, and its directors, officers, employees, agents and
representatives, as well as its controlling persons (within the meaning of the
Act) against any losses, claims, damages, liabilities, or expenses, including
without limitation, attorney's fees and disbursements, which arise out of or are
based upon any violation by Holder of the Act or under the Securities Exchange
Act of 1934, or any rule or regulation promulgated thereunder applicable to
Holder, or arise out of or are based upon any untrue statement or omission of
Holder in the Subscription Agreement between the Company and Holder, or arise
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or alleged untrue
statement or omission, or alleged omission was made in such Registration
Statement in reliance upon and in conformity with information furnished by
Holder in writing, expressly for use in connection with such Registration
Statement.


(h)           To the extent permitted by law, the Company will indemnify and
hold harmless Holder, including its officers, directors, employees, agents, and
representatives, against any losses, claims, damages, liabilities, or expenses,
including without limitation attorney's fees and disbursements, to which Holder
may become subject under the Act to the extent that such losses, claims, damages
or liabilities arise out of or are based upon any violation by the Company of
the Act or under the Securities Exchange Act of 1934, or any rule or regulation
promulgated thereunder applicable to the Company, or arise out of or are based
upon any untrue or alleged untrue statement of any material fact contained in
the Registration Statement, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or arise out of any
violation by the Company of any rule or regulation promulgated under the Act
applicable to the Company and relating to action or inaction required of the
Company in connection with such Registration Statement; provided, however, that
the indemnity agreement contained in this paragraph shall not apply to any loss,
damage or liability to the extent that same arises out of or is based upon an
untrue statement or omission made in connection with such Registration Statement
in reliance upon and in conformity with information furnished in writing
expressly for use in connection with such Registration Statement by Holder.


(i)           Holder undertakes to comply with all applicable laws governing the
distribution of securities in connection with Holder's sale of Common Stock of
the Company acquired pursuant to the exercise of this Warrant, including,
without limitation, Regulation M under the Securities Exchange Act of 1934, and
to notify the Company of any changes in Holder's plan of distribution, including
the determination of the public offering price and any dealer concession or
discount so that the Company can sticker or amend the Registration Statement as
the Company deems appropriate in its sole discretion.




19.         Miscellaneous.


(a)           Jurisdiction. This Warrant shall be binding upon any successors or
assigns of the Company.  This Warrant shall constitute a contract under the laws
of Colorado without regard to its conflict of law, principles or rules, and be
subject to arbitration pursuant to the terms set forth in the Agreement.


(b)           Restrictions.  The holder hereof acknowledges that the Warrant
Shares acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws and by the
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Nonwaiver and Expenses.  No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder's rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Termination Date.  If the
Company fails to comply with any provision of this Warrant, the Company shall
pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys' fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.


(d)           Notices.  Any notice, request or other document required or
permitted to be given or delivered to the holder hereof by the Company shall be
delivered in accordance with the notice provisions of the Agreement.


(e)           Limitation of Liability.  No provision hereof, in the absence of
affirmative action by Holder to purchase shares of Common Stock, and no
enumeration herein of the rights or privileges of Holder hereof, shall give rise
to any liability of Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.


(f)           Remedies.  Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.


(g)           Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.


(h)           Cooperation.  The Company shall cooperate with Holder in supplying
such information as may be reasonably necessary for Holder to complete and file
any information reporting forms presently or hereafter required by the SEC as a
condition to the availability of an exemption from the Securities Act for the
sale of any Warrant or any Warrant Shares.


(i)           Indemnification.  The Company agrees to indemnify and hold
harmless Holder from and against any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, attorneys' fees, expenses
and disbursements of any kind which may be imposed upon, incurred by or asserted
against Holder in any manner relating to or arising out of any failure by the
Company to perform or observe in any material respect any of its covenants,
agreements, undertakings or obligations set forth in this Warrant; provided,
however, that the Company will not be liable hereunder to the extent that any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, attorneys' fees, expenses or disbursements are found in a final
non-appealable judgment by a court to have resulted from Holder's negligence,
bad faith or willful misconduct in its capacity as a stockholder or
warrantholder of the Company.


(j)           Amendment.  This Warrant may be modified or amended or the
provisions hereof waived only with the written consent of the Company and the
Holder.


(k)           Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.


(l)           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.


Dated:  _____________, 2010
AEROGROW INTERNATIONAL, INC., a Nevada
corporation






By:                                                                                     
 
 
11

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE




To:           AEROGROW INTERNATIONAL, INC.


The undersigned hereby elects to purchase ________ shares of Common Stock (the
"Common Stock"), of AEROGROW INTERNATIONAL, INC., pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.


Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:


_______________________________
(Name)


_______________________________
(Address)


_______________________________






Dated:_____________________


______________________________
Signature


 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby


assigned to __________________________________________________________ whose
address is


________________________________________________________________________________.




Dated:  ______________, _______




Holder's Signature:               ___________________________________   


Holder's Address:                ___________________________________


___________________________________




Signature Guaranteed:  ______________________________________




NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

